DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as 
Claim limitation “module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a computer as described in paragraphs 36-37 of pages 8-9.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see M.P.E.P. § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 10-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claimed invention.  Specifically, the cited prior art does not teach or suggest claim limitations that of: “an analysis module configured to analyze the plurality of attributes by using one or more mathematical algorithms to identify one or more colors from a color palette corresponding to each of the plurality of the attributes, wherein the identification of one or more colors comprising: comparing the color of the plurality of scanned attributes with the color palette stored in the one or more databases; and selecting the one or more colors from the one or more databases based on the comparison, wherein: the one or more databases are updated when a new color is identified”; “a categorization module configured to determine at least one category for the at least one user based on the identification of the one or more colors corresponding to each of the plurality of the attributes”; a recommendation module configured to provide one or more recommendations for the at least one customized season color harmony palette to the at least one user based on the determined category”; and “a display module configured to display the customized season color harmony palette to the at least one user”.
Likewise, claims 2-9 depend on claim 1. Therefore, these claims 2-9 are also allowed for the same as above.

Likewise, claims 11-16 depend on claim 10. Therefore, these claims 11-16 are also allowed for the same as above.
Regarding claim 17 as a representative claim, the cited prior art does not teach or suggest claimed invention.  Specifically, the cited prior art does not teach or suggest claim limitations that of: “analyzing the plurality of attributes by using one or more mathematical algorithms to identify one or more colors from a color palette corresponding to each of the plurality of the attributes, wherein the identification of one or more colors comprising: comparing the color of the scanned plurality of attributes with the color palette in the one or more databases; and selecting the one or more colors from the one or more databases based on the comparison, wherein: updating the one or more databases when a new color is identified based on at least one of a RGB value, a CMYK value, a HSV, or a combination thereof”; “determining at least one category for the at least one user based on the identification of the one or more colors corresponding to each of the plurality of the attributes”; “providing one or more recommendations for the at least one customized season color harmony palette to the at least one user based on the determined category”; and “displaying the customized season color harmony palette to the at least one user”.
Likewise, claims 18-20 depend on claim 17. Therefore, these claims 18-20 are also allowed for the same as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koven (U.S. Pat. Appl. Pub. No. 2017/0270679 A1) is a closest prior art that teaches a method and system for determining a hair treatment comprising camera (par. [0038]), user and database (par. [0043]), comparing color (par. [0031]), recommendation (par. [0029]), and displaying (par. [0071]).
Yeung et al. (U.S. Pat. Appl. Pub. No. 20160026926 A1) teaches a method and system for cloth matching and outfit suggestion, see abstract.
Atsmon et al. (U.S. Pat. Appl. Pub. No. 2015/0363945 A1) teaches a method and system for identifying and matching colors of a visual object, see abstract and figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
2/2020

/Duy M Dang/
Primary Examiner, Art Unit 2667